Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James E. Armstrong , IV on  June 6, 2021.

AMENDMENTS TO THE SPECIFICATION

Please amend [0028] on p.12-13 ([0039] in US Publication 20210143326) as follows:
[0028]
               4) The organic electroluminescent device of 1), wherein the first hole transport layer comprises a triphenylamine derivative different from the arylamine compound included in the second hole transport layer, and the triphenylamine derivative is a compound having a molecular structure containing two triphenylamine skeletons bonded to each other via a single bond or a divalent hydrocarbon group, and having 2 to 6 triphenylamine skeletons as a whole molecule.


Please amend [0056] on p.31-32 ([0068] in US Publication 20210143326) as follows:

               r11 to r22 may be the same or different, r11, r12, r15, r18, r21, and r22 representing 0 to 5, and r13, r14, r16, r17, r19, and r20 representing 0 to 4.  When r11, r12, r13, r14, r15, r16, r17, r18, r19, r20, r21 or r22 is 0, R11, R12, R13, R14, R15, R16, R17, R18, R19, R20, R21,or R22 on the benzene ring, is absent, that is, the benzene ring is not substituted with a group represented by R11, R12, R13, R14, R15, R16, R17, R18 19, R20, R21 or R22.

AMENDMENTS TO THE CLAIMS

Claim 1 (currently amended). An organic electroluminescent device comprising at least an anode, a hole transport layer, a light emitting layer, an electron transport layer and a cathode in this order, wherein the hole transport layer comprises an arylamine compound of the following general formula (1), and the electron transport layer comprises a compound of the following general formula (2) having a benzazole ring structure:
[Chemical Formula 1]


    PNG
    media_image1.png
    114
    141
    media_image1.png
    Greyscale

                                                                                                         (1)
wherein Ar1 to Ar4 may be the same or different, and represent a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted aromatic heterocyclic group, or a substituted or unsubstituted condensed polycyclic aromatic group,
[Chemical Formula 2]

    PNG
    media_image2.png
    118
    152
    media_image2.png
    Greyscale

                                                                                                         (2)
               wherein, Ar5 to Ar6 may be the same or different, and represent a hydrogen atom, a deuterium atom, a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted aromatic heterocyclic group, or a substituted or unsubstituted condensed polycyclic aromatic group, Y1 represents a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted aromatic heterocyclic group, a substituted or unsubstituted condensed polycyclic aromatic group, or alkyl, X represents an oxygen atom or a sulfur atom, Z1 and Z2 may be the same or different, and represent a carbon atom or a nitrogen atom, and
               wherein the hole transport layer has a two-layer structure of a first hole transport layer and a second hole transport layer, and the second hole transport layer comprises the arylamine compound.

Claim 2 (previously presented). The organic electroluminescent device according to claim 1, wherein the electron transport layer comprises a compound of the following general formula (3) having a benzazole ring structure:
[Chemical Formula 3]


    PNG
    media_image3.png
    90
    359
    media_image3.png
    Greyscale


                                                                                                         (3)
7 to Ar8 may be the same or different, and represent a hydrogen atom, a deuterium atom, a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted aromatic heterocyclic group, or a substituted or unsubstituted condensed polycyclic aromatic group, Y2 represents a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted aromatic heterocyclic group, a substituted or unsubstituted condensed polycyclic aromatic group, or alkyl, X represents an oxygen atom or a sulfur atom.

Claim 3 (canceled). 

Claim 4 (currently amended). The organic electroluminescent device according to claim 1 

Claim 5 (currently amended). The organic electroluminescent device according to claim 4, wherein the triphenylamine derivative included in the first hole transport layer is represented by the following general formula (4):
[Chemical Formula 4]

    PNG
    media_image4.png
    204
    359
    media_image4.png
    Greyscale


                                                                                                         (4)
               wherein, R5 to R10 represent a deuterium atom, a fluorine atom, a chlorine atom, cyano, nitro, linear or branched alkyl of 1 to 6 carbon atoms that may have a substituent, cycloalkyl of 5 to 10 carbon atoms that may have a substituent, linear or branched alkenyl of 2 to 6 carbon atoms that may have a substituent, linear or branched alkyloxy of 1 to 6 carbon atoms that may have a substituent, cycloalkyloxy of 5 to 10 carbon atoms that may have a substituent, a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted aromatic heterocyclic group, a substituted or unsubstituted condensed polycyclic aromatic group, or substituted or unsubstituted aryloxy, and r5 to r10 may be the same or different, r5, r6, r9 and r10 representing 0 to 5, and r7 and r8 representing 0 to 4, and when r5, r6, r9 and r10 are 2 to 5, or when r7 and r8 are 2 to 4, R5 to R10, a plurality of which bind to the same benzene ring, may be the same or different and may bind to each other via a single bond, substituted or unsubstituted methylene, an oxygen atom, or a sulfur atom to form a ring, and L1 represents a divalent group of the following structural formulas (C) to (G), or a single bond[[.]]
[Chemical Formula 5]

    PNG
    media_image5.png
    72
    42
    media_image5.png
    Greyscale


                                                                                                         (C)
[Chemical Formula 6]

    PNG
    media_image6.png
    75
    118
    media_image6.png
    Greyscale


                                                                                                         (D)


    PNG
    media_image7.png
    14
    85
    media_image7.png
    Greyscale


                                                                                                         (E)
[Chemical Formula 8]

    PNG
    media_image8.png
    75
    85
    media_image8.png
    Greyscale


                                                                                                         (F)
[Chemical Formula 9]

    PNG
    media_image9.png
    66
    114
    media_image9.png
    Greyscale


                                                                                                         (G)  -_.__  

Claim 6 (currently amended). The organic electroluminescent device according to claim 4, wherein the triphenylamine derivative included in the first hole transport layer is represented by the following general formula (5):
[Chemical Formula 10]

    PNG
    media_image10.png
    216
    395
    media_image10.png
    Greyscale


                                                                                                         (5)
11 to R22 represent a deuterium atom, a fluorine atom, a chlorine atom, cyano, nitro, linear or branched alkyl of 1 to 6 carbon atoms that may have a substituent, cycloalkyl of 5 to 10 carbon atoms that may have a substituent, linear or branched alkenyl of 2 to 6 carbon atoms that may have a substituent, linear or branched alkyloxy of 1 to 6 carbon atoms that may have a substituent, cycloalkyloxy of 5 to 10 carbon atoms that may have a substituent, a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted aromatic heterocyclic group, a substituted or unsubstituted condensed polycyclic aromatic group, or substituted or unsubstituted aryloxy, and r11 to r22 may be the same or different, r11, r12, r15, r18, r21 and r22 representing 0 to 5, and r13, r14, r16, r17, r19 and r20 representing 0 to 4, and when r11, r12, r15, r18, r21 and r22 are 2 to 5, or when r13, r14, r16, r17, r19 and r20 are 2 to 4, R11 to R22, a plurality of which bind to the same benzene ring, may be the same or different and may bind to each other via a single bond, substituted or unsubstituted methylene, an oxygen atom, or a sulfur atom to form a ring, and L2, L3 and L4 may be the same or different, and represent a divalent group of the following structural formulas (B) to (G), or a single bond,
[Chemical Formula 11]

    PNG
    media_image11.png
    75
    108
    media_image11.png
    Greyscale


                                                                                                         (B)
               wherein, n2 represents 1 to 3[[.]]



[Chemical Formula 12]

    PNG
    media_image5.png
    72
    42
    media_image5.png
    Greyscale


                                                                                                         (C)
[Chemical Formula 13]

    PNG
    media_image12.png
    75
    118
    media_image12.png
    Greyscale


                                                                                                         (D)
[Chemical Formula 14]

    PNG
    media_image13.png
    14
    85
    media_image13.png
    Greyscale


                                                                                                         (E)
[Chemical Formula 15]

    PNG
    media_image8.png
    75
    85
    media_image8.png
    Greyscale


                                                                                                         (F)
[Chemical Formula 16]

    PNG
    media_image9.png
    66
    114
    media_image9.png
    Greyscale


                                                                                                         (G)   -_.__






Priority 
Acknowledge is made of applicants’ claim for foreign priority base on an application JP2017-49607 filed in Japan on 03/15/2017. 
It is noted that Applicants have filled a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file.

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 9/9/2019 made of record. The references cited on the PTOL 1449 form have been considered. 


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
Set of Claims 1-2, 4-6 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
	Lee et al. (U.S. Pub. No. 2002/0025419) teaches, Regarding claim 1, an organic electroluminescent device 100 comprising at least an anode 104, a hole transport layer 112, a light 5emitting layer 120, an electron transport layer 114 and a cathode 108 in this order, wherein the hole transport layer comprises an arylamine compound of the following general formula (1), and the electron transport layer  114 comprises a compound of the following general formula (2) having a 10benzazole ring structure:  

 	Weiwei et al. (U.S. Pub  No. 2020/0203618) teaches, Regarding claim 1, an organic electroluminescent device 100 comprising at least an anode 110, a hole transport layer 1321/1322, a light 5emitting layer 133, an electron transport layer 134/135 and a cathode 190 in this order, and wherein the hole transport layer has a two-layer structure of a first hole transport layer 1321 and a second hole transport layer 1322, and the second hole transport layer comprises the arylamine compound.

 	Lee et al. (U.S. Pub. No. 2002/0025419) and Weiwei et al. (U.S. Pub  No. 2020/0203618), taken individually or in combination, do not teach the claimed organic electroluminescent device having the hole transport layer comprises an arylamine compound of the following general formula (1), and the electron transport layer  comprises a compound of the following general formula (2) having a 10benzazole ring structure: 



    PNG
    media_image14.png
    66
    80
    media_image14.png
    Greyscale
 
(1) 15wherein Arl to Ar4 may be the same or different, and represent a substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted aromatic heterocyclic group, or a substituted or unsubstituted condensed polycyclic aromatic group, 20[Chemical Formula 2] 


    PNG
    media_image15.png
    63
    86
    media_image15.png
    Greyscale
 
270(2) wherein, Ar5 to Ar6 may be the same or different, and represent a hydrogen atom, a deuterium atom, a 5substituted or unsubstituted aromatic hydrocarbon group, a substituted or unsubstituted aromatic heterocyclic group, or a substituted or unsubstituted condensed polycyclic aromatic group, Y1 represents a substituted or unsubstituted aromatic hydrocarbon group, a substituted 10or unsubstituted aromatic heterocyclic group, a substituted or unsubstituted condensed polycyclic aromatic group, or alkyl, X represents an oxygen atom or a sulfur atom, Z1 and Z2 may be the same or different, and represent a carbon atom or a nitrogen atom and among other limitations as claimed  in independent claim.

Claims 2, 4-6 inherit the allowable subject matter of claim 1 are similarly allowable

  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).